DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in this application.
Claims 1, 6 ,7 ,9 and 13 have been amended by Applicant.
Claims 2-5, 8, 10-12 and 14-17 have been cancelled by Applicant.

Response to Arguments
Regarding 35 U.S.C. §112(f) Claim Interpretation:  Applicant’s arguments,  filed 12/20/2021 with respect to claims 1, 6 ,7 ,9 and 13  have been fully considered and are persuasive.  Amended claims 1, 6, 7 ,9 and 13  overcome the claim interpretation. The claim interpretation is withdrawn.

Regarding Claim Rejections - 35 USC § 103:  Applicant's arguments filed 12/20/21 have been fully considered but they are moot.  Amendments to independent claims 1, 9 and 13 necessitate new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 ,7 ,9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20100017128 A1) in view of Freudenberger et al.  (US 20170259818 A1) in further view of Ryu et al. (US 20100131141 A1).
Regarding Claim 1, Zeng teaches a vehicle motion state estimation apparatus (Zeng, [0016] vehicle state estimations…velocity”), comprising: a controller (Zeng, [0016], “stability control and driver assist systems”), wherein the controller is configured to: input a speed in a longitudinal direction of the own vehicle (Zeng, [0016], “longitudinal state estimation processor…that estimates vehicle speed in a forward direction”); input a second vehicle behavior signal, which is a second lateral acceleration detected by the controller portion (Zeng, [0038] “lateral acceleration signals from the sensors”; Examiner interprets “lateral acceleration signals from the sensors” a second vehicle behavior signal); input a third vehicle behavior signal, which is a third lateral acceleration obtained based on a yaw rate detected by the controller (Zeng, [0038] “The in-vehicle sensors…such as the accelerometer and yaw-rate sensors, give measurements of lateral acceleration…of the vehicle”) and the speed in the longitudinal direction of the own vehicle (Zeng, [0016], “longitudinal state estimation processor…that estimates vehicle speed in a forward direction”).

 Zeng does not teach input a first vehicle behavior signal, which is a first lateral acceleration obtained based on acquired position information on an own vehicle.  However, Freudenberger teaches this limitation (Freudenberger, “[0028] “global lateral acceleration… an evaluation unit of a GPS signal”; Examiner interprets “global lateral acceleration” as first vehicle behavior signal based on acquired position information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to include input a first vehicle behavior signal, which is a first lateral acceleration obtained based on acquired position information on an own vehicle as taught by Freudenberger in order to obtain the “the speed of the vehicle in the direction of the vehicle 
Zeng does not teach estimate that a first motion state of the own vehiclis a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value, estimate that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value, and estimate that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value.  However, Ryu teaches these limitations.

Ryu teaches estimate that a first motion state of the own vehicl(Ryu, [0028] “For a level surface where measured and actual lateral acceleration are the same”, [0023] “On flat surfaces, the values for the estimated and obtained rate of change of lateral velocity should be equivalent”, Fig 1 shows the bank angle φb equals zero when the surface is level) estimate that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value (Ryu, [0023] “On bank surfaces, there is a difference between the estimated and obtained rate of change of lateral velocity and the difference corresponds to the magnitude of the banked surface”, [0006] “An increase in lateral acceleration indicates the presence of a road bank”, Fig 1 shows vehicle is on a bank surface with bank angle φb greater than zero)., and estimate that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road (Ryu, Fig 2 Step 22 “calculate error values of the obtained parameters”, Examiner interprets “error values” as deviation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to include estimate that a first motion state of the own vehicle is a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value φ, estimate that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value, and estimate that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value as taught by Ryu in order to provide vehicle stability and prevent roll-over by detecting a road bank.

Regarding Claim 6, Zeng teaches the vehicle motion state estimation apparatus according to claim 1, wherein the controller is also configured to estimate the first motion state (Zeng, [0072] “The state of motion is denoted by: rate measurement correction and” [0076] “lateral acceleration”) earlier than the second vehicle motion state (Zeng, [0072] “The state of motion is denoted by: [0077] “...yaw rate and lateral acceleration”).

Regarding Claim 7, Zeng teaches vehicle motion state estimation apparatus according to claim 1 (Zeng, [0016] vehicle state estimations…velocity”), wherein the controller is also configured to input the first lateral acceleration from which noise is removed (Zeng, [0038] “Zeng, “[0040] The Kalman filter in the lateral estimation processor…is used to determine …the corrected lateral acceleration”; Examiner interprets “the corrected lateral acceleration” as the first lateral acceleration and the Kalman filtering process as noise is removed).

Regarding Claim 9, Zeng teaches a vehicle motion state estimation method (Zeng, [0016] vehicle state estimations…velocity”), comprising: a speed in a longitudinal direction of the own vehicle (Zeng, [0016], “longitudinal state estimation processor…that estimates vehicle speed in a forward direction”);  - 26 -a second vehicle behavior signal input step of inputting a second vehicle behavior signal, which is a second lateral acceleration detected by a controller (Zeng, [0038] “lateral acceleration signals from the sensors”; Examiner interprets “lateral acceleration signals from the sensors” a second vehicle behavior signal); input a third vehicle behavior signal (Zeng, [0016] “receive signals from in-vehicle sensors such as…a yaw-rate sensor”, which is a third lateral acceleration obtained based on a yaw rate detected by the controller (Zeng, [0038] “The in-vehicle sensors…such as the accelerometer and yaw-rate sensors, give measurements of lateral acceleration…of the vehicle”)  and the speed in the longitudinal direction of the own vehicle (Zeng, [0016]  “longitudinal state estimation processor…that estimates vehicle speed in a forward direction”).

 Zeng does not teach a first vehicle behavior signal input step of inputting a first vehicle behavior signal, which is a first lateral acceleration obtained based on acquired position information on an own vehicle. However, Freudenberger teaches this limitation (Freudenberger, “[0028] “global lateral acceleration”… an evaluation unit of a GPS signal; Examiner interprets “global lateral acceleration” as first vehicle behavior signal based on acquired position information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to include a first vehicle behavior signal input step of inputting a first vehicle behavior signal, which is a first lateral acceleration obtained based on acquired position information on an own vehicle as taught by Freudenberger in order to obtain the “the speed of the 

Zeng does not teach a first vehicle motion state estimation step of estimating that a first motion state of the own vehicle is a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value, estimating that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value, and estimating that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value.  However, Ryu teaches these limitations.

Ryu teaches a first vehicle motion state estimation step of estimating that a first motion state of the own vehicle is a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value (Ryu, [0028] “For a level surface where measured and actual lateral acceleration are the same”, [0023] “On flat surfaces, the values for the estimated and obtained rate of change of lateral velocity should be equivalent”, Fig 1 shows the bank angle φb equals zero when the surface is level) estimating that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value (Ryu, [0023] “On bank surfaces, there is a difference between the estimated and obtained rate of change of lateral velocity and the difference corresponds to the magnitude of the banked surface”, [0006] “An increase in lateral acceleration indicates the presence of a road bank”, Fig 1 shows vehicle is on a bank surface with bank angle φb greater than zero)., and estimating that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value (Ryu, Fig 2 Step 22 “calculate error values of the obtained parameters”, Examiner interprets “error values” as deviation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to include a first vehicle motion state estimation step of estimating that a first motion state of the own vehicle is a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value, estimating that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value, and estimating that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value as taught by Ryu in order to provide vehicle stability and prevent roll-over by detecting a road bank.

Regarding Claim 13,  Zeng teaches a vehicle motion state estimation system (Zeng, [0016] vehicle state estimations…velocity”), comprising: a controller that is configured to: detect a longitudinal-direction speed of the own vehicle; (Zeng, [0016], “longitudinal state estimation processor…that estimates vehicle speed in a forward direction”); detect a second lateral acceleration as second vehicle behavior signal, which is a vehicle behavior of the own vehicle (Zeng, [0038] “lateral acceleration signals from the sensors”) ; detect a yaw rate of the own vehicle (Zeng, [0016] “receive signals from in-vehicle sensors such as…a yaw-rate sensor”); obtain a third lateral acceleration as a third vehicle behavior signal obtained based on the yaw rate detected by the controller (Zeng, [0038] “The in-vehicle sensors…such as the accelerometer and yaw-rate sensors, give measurements of lateral acceleration…of the vehicle”) and the longitudinal- direction speed of the own vehicle (Zeng, [0016]  “longitudinal state estimation processor…that estimates vehicle speed in a forward direction”).

Zeng does not teach position information on an own vehicle ((Freudenberger, “[0028] “an evaluation unit of a GPS signal”; Examiner interprets GPS signal as vehicle position acquisition portion);  a first lateral acceleration, which is a first vehicle behavior signal based on the position information on the own vehicle (Freudenberger, “[0028] “global lateral acceleration”… an evaluation unit of a GPS signal; Examiner interprets “global lateral acceleration” as first vehicle behavior signal based on the position information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to include position information on an own vehicle and a first lateral acceleration, which is a first vehicle behavior signal based on the position information on the own vehicle as taught by Freudenberger in order to obtain the “the speed of the vehicle in the direction of the vehicle longitudinal axis… calculated from a GPS signal to detect “reflections on the roadway surface or detects stationary objects on the roadside, and thus is able to ascertain the vehicle's own longitudinal speed via the relative speed of the stationary objects“ (Freudenberger, [0023]).

Zeng does not teach estimate that a first motion state of the own vehiclis a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value, estimate that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value, and estimate that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value.  However, Ryu teaches these limitations.

Ryu teaches estimate that a first motion state of the own vehicl(Ryu, [0028] “For a level surface where measured and actual lateral acceleration are the same”, [0023] “On flat surfaces, the values for the estimated and obtained rate of change of lateral velocity should be equivalent”, Fig 1 shows the bank angle φb equals zero when the surface is level) estimate that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value (Ryu, [0023] “On bank surfaces, there is a difference between the estimated and obtained rate of change of lateral velocity and the difference corresponds to the magnitude of the banked surface”, [0006] “An increase in lateral acceleration indicates the presence of a road bank”, Fig 1 shows vehicle is on a bank surface with bank angle φb greater than zero)., and estimate that a second motion state of the own vehicle is a moderate spin state when the first motion state is the flat road traveling state, and a deviation between Page 2 of 10Serial No. 16/644,276 Attorney Docket No. 110882.PD 117US the third lateral acceleration and the second lateral acceleration is equal to or larger than a second threshold value larger than the first threshold value (Ryu, Fig 2 Step 22 “calculate error values of the obtained parameters”, Examiner interprets “error values” as deviation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to include estimate that a first motion state of the own vehicle is a flat road traveling state when a deviation between the first lateral acceleration and the second lateral acceleration is equal to or smaller than a first threshold value φ, estimate that the first motion state of the own vehicle is a bank traveling state when the deviation between the first lateral acceleration and the second lateral acceleration exceeds the first threshold value, and estimate that a .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (US 20050023789 A1) discloses a third vehicle behavior signal input portion configured to input a third vehicle behavior signal, which is a third lateral acceleration obtained based on a yaw rate detected by the vehicle behavior detection portion (Suzuki, [0039] “the vehicle emotion state amount including the vehicle speed, the lateral acceleration, and the yaw rate is detected by a vehicle driving state detection”). 
Hocking et al. (US 20160272196 A1) discloses a GPS-converted lateral acceleration obtained based on position information on an own vehicle acquired from a GPS sensor (Hocking, [0035] “The GPS data…may include…current vehicle latitude and longitude, a current time, and a margin of error for the GPS location fix. The compass data…may include information indicative of magnetic vehicle…heading. The stability control data…may include information indicative of…lateral acceleration”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662